NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4018-18T1

OCWEN LOAN
SERVICING, LLC,

          Plaintiff-Respondent,

v.

RODNEY O. LEE,
a/k/a RODNEY LEE,

          Defendant-Appellant,

and

RCL MANAGEMENT, AMERICAN
EXPRESS BANK FSB, SOMOYA
BROWN, CAVALRY PORTFOLIO
SERV/CAVALRY LLC ASSIGNEE
OF CAVALRY SPV I LLC ASSIGNEE
OF BANK OF AMERICA/FIA CARD
SERVICES NA, DISCOVER BANK,
FORD MOTOR CREDIT COMPANY
LLC d/b/a VOLVO CAR FINANCE
NA, MIDLAND FUNDING LLC,
ASSIGNEE CHASE BANK USA NA,
IRENE MUNOZ, JANET SANDERS,
JOHN SANDERS, and TOWNSHIP
OF HILLSIDE,
     Defendants.
___________________________________

            Submitted November 4, 2020 – Decided November 18, 2020

            Before Judges Mawla and Natali.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Essex County, Docket No. F-
            030760-16.

            Rodney Lee, appellant pro se.

            RAS Citron, LLC, attorneys             for   respondent
            (Christopher Ford, on the brief).

PER CURIAM

      Defendant Rodney Lee appeals from a May 6, 2019 order denying his

motion to vacate a sheriff's sale of property he formerly owned in Newark. We

affirm.

      We previously recounted the facts leading to the foreclosure of the

property in Ocwen Loan Servicing, LLC v. Lee, Docket No. A-2113-17 (App.

Div. Nov. 8, 2018), in which we affirmed the judgment of foreclosure in favor

of plaintiff Ocwen Loan Servicing, LLC. (slip op. at 9-10). Subsequent to our

decision the property was sold to a third party, 263 North 6th St., LLC, which

was the successful bidder at a sheriff's sale on February 5, 2019.



                                                                      A-4018-18T1
                                        2
      Defendant filed a motion to vacate the sale six days later. He certified

there was misconduct because he did not receive advance notice of the sale, and

claimed there was no evidence provided by the sheriff or plaintiff that the sale

was completed in accordance with "state[]law procedures" "to prove that . . .

263 North 6th Street, LLC was the purchaser/bidder at the [s]ale."

      Plaintiff filed a certification in opposition to defendant's motion, attaching

copies of an affidavit of posting establishing the sheriff posted notice of the sale

at the sheriff's office and the property on December 11, 2018, and proof the

notice was sent to defendant at the property and at an alternate address via

certified and regular mail on January 11, 2019. Plaintiff provided the tracking

numbers for the certified mail sent to both addresses, which showed the mail

sent to the property was received on January 18, 2019, and the mail sent to

defendant's alternate addresses was delivered January 28, 2019. Plaintiff also

certified the regular mail was not returned.

      The motion judge denied the motion to vacate the sale, noting defendant

"provides no evidence of misconduct[,] failure of service[,] or irregularity of

sale." The judge found as follows:

                   Plaintiff has provided proofs that proper notice
            was in fact provided: the [s]heriff posted notice on the
            premises and in its office on December 11, 2018[,] and
            [p]laintiff's counsel sent notice of sale to both the

                                                                            A-4018-18T1
                                         3
            premises and an alternate address known to be occupied
            by [d]efendant via regular and certified mail. These
            notices came more than [ten] days prior to the date of
            the sale as required under R[ule] 4:65-2, and in fact go
            above and beyond the requirements of the Rule, as
            notice only needs to be provided to the address of the
            premises.

      On appeal, defendant argues the sale was neither valid, approved by the

court, nor certified as having sold for a regular and fair price, and the motion

judge violated due process by not addressing these arguments. Defendant argues

there is no evidence the sale was held, that 263 North 6th St., LLC was the

successful bidder, and the sheriff failed to file the proper affidavits following

the sale proving there was public notice of the sale and reporting the sale.

      We review a court's order denying a motion to vacate a sheriff's sale for

an abuse of discretion. United States v. Scurry, 193 N.J. 492, 502-03 (2008).

An abuse of discretion occurs "when a decision is 'made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis.'" U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467-

68 (2012) (quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123 (2007)).

      Defendant's arguments uniformly lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E). The record readily supports




                                                                          A-4018-18T1
                                        4
the motion judge's findings the sale was consummated in accordance with Rule

4:65-2, which states:

             If real or personal property is authorized by court order
             or writ of execution to be sold at public sale, notice of
             the sale shall be posted in the office of the sheriff of the
             county or counties where the property is located, and
             also, in the case of real property, on the premises to be
             sold, but need not be posted in any other place. . . . The
             party who obtained the order or writ shall, at least [ten]
             days prior to the date set for sale, serve a notice of sale
             by registered or certified mail, return receipt requested,
             upon (1) every party who has appeared in the action
             giving rise to the order or writ and (2) the owner of
             record of the property as of the date of commencement
             of the action whether or not appearing in the action . . . .

      We also reject defendant's argument the report of the sale was improper.

Rule 4:65-6(a) governs the report of sales and states: "A sheriff . . . selling lands

to pay debts . . . shall file with the court a report of any sale made, verified by

affidavit, stating the name of the purchaser and the price and terms of sale." The

appellate record includes an execution sale statement of the writ of execution

returned and filed on June 8, 2019, and the sheriff's report of sale filed on June

14, 2019, in accordance with the Rule, showing 263 North 6th St., LLC lawfully

acquired the property.

      Affirmed.




                                                                             A-4018-18T1
                                          5